462 F.2d 488
UNITED STATES of America, Appellee,v.John Phillip McCLARD, Appellant.
No. 71-1739.
United States Court of Appeals,
Eighth Circuit.
Submitted June 14, 1972.Decided June 19, 1972.Rehearing Denied July 10, 1972.

Appeal from the United States District Court for the Eastern District of Arkansas; J. Smith Henley, Judge.
Thomas A. Glaze, Little Rock, Ark., for appellant.
W. H. Dillahunty, U.S. Atty., and Richard M. Pence, Jr., Asst. U.S. Atty., Little Rock, Ark., for appellee.
Before MURRAH,* and VAN OOSTERHOUT, Senior Circuit Judges, and HEANEY, Circuit Judge.
PER CURIAM.


1
The issues raised upon this direct appeal from conviction taken by defendant McClard are all adequately answered in Judge Henley's well-considered memorandum opinion reported at D.C., 333 F. Supp. 158.  The conviction is affirmed upon the basis of such opinion.



*
 Senior Circuit Judge, Tenth Circuit, sitting by designation